DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/078428 filed on October 23, 2021.
Claims 1 – 20 are pending.
Priority
This application claims benefit to foreign application KR10-2020-0079847 filed in the Korean Intellectual Property Office on June 30, 2020.     Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) – (d), which papers have been place in record in the file. The applicant has met the requirements to be entitled to the priority date of 6/30/2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 was filed after the mailing date of the application on 10/23/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is being considered by the examiner.
Double Patenting Analysis
The applicant has been granted U.S. Patent 11,171,850 B2 which has been identified to be relevant to the instant application.  At this time of examination, the instant application appears to claim only subject matter directed to an invention that is independent and distinct from that claimed in the patent and names the inventor or at least one joint inventor named in the patent.  Therein, no non-statutory Double Patenting rejection has been applied.  The applicant is required to maintain a clear line of demarcation between the instant applications claims and the patent claims during prosecution, as the Double Patenting analysis can be revisited if the claims of the instant application and the patent 
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for the implementation and use of  edge computing devices and in particular  for distributing an application for an edge computing device performed by a computing device which selects a cluster including two or more edge devices from among a plurality of edge devices, distributes a first application to a second edge device included in the cluster, modifies routing information such that a service request incoming to a first edge device included in the cluster is transmitted to the second edge device, and replaces the first application running in the first edge device with a second application.  The ordered combination of the claims provides a specific improvement for updating an application executed by a specific edge device of an edge computing network without service interruption.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5, 7, and 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (U.S. 2019/0158606 A1; herein referred to Guim) in view of Agrawal et al. (U.S. 2015/0245160 A1; herein referred to as Agrawal).
In regard to claim 1, Guim teaches a method for distributing an application (see ¶ [0030] “. . . As with typical edge computing installations, the goal with the present configuration is to bring application endpoints and services as close to the endpoints (e.g., vehicles, mobile devices), as possible . . “) for an edge computing device (see Fig. 1 edge node 130) performed by a computing device (see Fig. 15, ¶ [0020] “. . . FIG. 15 illustrates a flowchart of a method for implementing QoS and resource management in an edge computing environment . . .”), the method comprising:  selecting a cluster (e.g. group) (see Fig. 19, ¶ [0140] “. . . FIG. 19 illustrates a drawing of a cloud computing network, or cloud 1900, in communication with a number of IoT devices. The cloud 1900 may represent the Internet, or may be a local area network (LAN), or a wide area network (WAN), such as a proprietary network for a company. The IoT devices may include any number of different types of devices, grouped in various combinations. For example, a traffic control group 1906 may include IoT devices along streets in a city. These IoT devices may include stoplights, traffic flow monitors, cameras, weather sensors, and the like. The traffic control group 1906, or other subgroups, may be in communication with the cloud 1900  including two or more edge devices from among a plurality of edge devices (see ¶¶ [0096-0097] “ . . . The method commences at 1510 with operations at 1510 to identify a service operated with computing resources of a first edge computing node. This service is operated to provide computing capabilities for a connected edge device with (or at) an identified service level. Accordingly, operations at 1520 are performed to determine the service characteristics for this operation of the service at the identified service level.  The method continues at 1530 with operations to perform mobility pre-processing, to prepare a service at a second (or third, fourth, etc.) edge computing node . . .”) ; 
 distributing a first application to a second edge device included in the cluster (see ¶ [0098] “ . . . resources for the service are allocated at the second edge computing node, based on a deadline associated with resource usage of the service. In this scenario, the resources are pre-allocated to enable migration of the service with uninterrupted use at the second edge computing node, to enable the migration of the service based on the deadline. . .”); 
modifying routing information (see  ¶ [0107] “ . . . Depending on the real-time requirements in a vehicular communications context, a hierarchical structure of data processing and storage nodes are  such that a service request incoming to a first edge device (see  ¶ [0061] “ . . . The base station 670, however, includes specific pre-allocation functionality 674 designed to pre-allocate resources on a deadline-driven basis, based on telemetry. The use of the functionality 674 may be driven by information communicated between the edge device 610 and the base station 670, including a request from the edge device 610 for pre-allocated resources (e.g., in a pre-allocation function specifying the base station, resources, and amount); a request from the edge device 610 to migrate to another base station (e.g., in a request to utilize the base station); or a request from the edge device 610 to migrate to another base station with particular service requirements (e.g., in a request to utilize the base station with specific priorities, deadlines, etc.).  included in the cluster is transmitted to the second edge device (see ¶ [0100] “ . . . The method of the flowchart 1500 continues with the detection of the mobility condition for the service at 1540, such as caused from a network connectivity change (e.g., leaving a service coverage area), and any additional operations to communicate service configuration, service information, and the like to accomplish a service migration, at 1550. The flowchart concludes with the actual migration of the service at 1560, to the second edge computing node, to continue service at the identified or relevant service level (e.g., as established or set up with the pre-processing techniques discussed at 1530). In a specific example, the migration of the service may occur 
Guim fails to explicitly teach and replacing the first application running in the first edge device with a second application.  However Agrawal teaches and replacing the first application running in the first edge device with a second application (see Fig. 7, ¶ [0091] “ . . .  FIG. 7 provides an exemplary methodology 700 for making a request service decision by comparing the cost of (1) serving the current request locally or (2) forwarding it to the core (Request routing module). In this exemplary embodiment, methodology 700 is performed by the edge server(s). However, essentially the same evaluation process is performed when the decision process is performed at the core (see FIG. 10, described below. Methodology 700 also gives an example of a parallel decision process to determine which applications to activate at the edge device and which ones to deactivate /replace (Application replacement module). Both processes make use of the (mobility, application and network) models obtained by the Service Model Manager at the core . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to adaptively launch /replace applications and services on edge devices in a cellular infrastructure and/or adaptively place content and computation at the edge devices based on logic at the network core, as taught by Agrawal, into a system and method to perform resource management among multiple network nodes and associated resources wherein QoS migration across edge computing nodes is performed by identifying a service operated with computing resources in an edge computing system, involving computing capabilities for a connected edge device with an identified service level, identifying a mobility condition for the service, based on a change in network connectivity with the connected edge device, and performing a migration of the service to another edge computing system based on the identified mobility condition, to enable the service to be continued at the second edge computing apparatus to provide computing capabilities 
In regard to claim 2, the combination of Guim and Argawal teaches wherein selecting the cluster comprises:  obtaining resource usage of at least some devices of the plurality of edge devices (see Guim ¶ [0038] “. . .  If the second edge computing node (e.g., base station) configuration is the same as the first edge computing node (e.g., contains an identical set of resources and offers identical resource availability) then a migration procedure may be simple to implement. However, if the edge computing node configuration is not the same, then a number of considerations relevant to resource and service usage may be considered in a migration process: the bandwidth, the software, the capabilities, the latency requirements, etc. Further, another consideration relevant to resource and service transition may include whether the service is already running in another node (e.g., whether the device can leverage a service that the node already has set up and is running), and what aspects of a service (including data, processing, memory resources) needs to be migrated to continue operation . . . .”); and  determining the first edge device and the second edge device based on the resource usage 
In regard to claim 3, the combination of Guim and Argawal teaches wherein the first edge device is an edge device capable of providing a resource amount required by the second application among the plurality of edge devices (see Guim ¶ [0065] “. . .  The flowchart 800 continues with operations at 840 to predict the location of devices, and the availability of resources and services at the predicted device locations. In other examples, the prediction may relate to detecting changes in the network in addition to location, such as changes to computing configurations or services, priority changes, resource unavailability, etc. Based on the prediction of the availability or similar relevant changes, applicable deadlines and constraints for the relevant service(s) are communicated at 850 to other edge computing devices and platforms, for resource pre-allocation (e.g., by utilizing the deadline-based pre-allocation and service migration techniques discussed above for FIGS. 6 and 7). The resource pre-allocation may include communication of resource information, resource utilization or amounts, system or resource configurations, and the like . . .”); and 
the second edge device is an edge device capable of providing a resource amount required by the first application among the plurality of edge devices (see Guim ¶ [0067] “. . . as a device is moving from a first edge computing location to a second edge computing location (or, a device is moving while committing N units of time to a service operation), edge computing resources may be coordinated to speculatively pre-allocate resources. For instance, the amount of platform resources needed at the second edge computing location may be pre-allocated to ensure that the computing operations may receive, handle, and process all data that is received, once an endpoint migrates to operations with the second computing edge location. Such pre-allocation may be utilized in settings where it is unclear which location will be used for the service, such as in a mobility scenario where a user device might travel to any one of multiple potential locations. The following techniques may be used to establish a pre-allocation of resources for multiple edge computing locations, while still utilizing a given expiration time for a service (e.g., to free up resources after M units of time . . . . “).
In regard to claim 4, the combination of Guim and Argawal teaches wherein selecting the cluster further comprises: adjusting a resource allocated to any one of the at least some devices (see ¶ [0092] “. . . The flowchart 1400 continues with operations at 1430 to communicate the QoS platform configuration, used at the source edge computing system, to a target edge computing system expected, predicted, scheduled, or identified to deploy the relevant service. This information may be processed and converted at 1440, by the source or target system, to properly adapt and map the configuration to the resources of the target edge computing system. This conversion may, in some examples, occur by the source computing system prior to the communication at 1430. The conversion may involve some aspects of change or adaptation, depending on the QoS service characteristics and the types of resources available for QoS considerations . . . “)
In regard to claim 5, the combination of Guim and Argawal teaches wherein selecting the cluster further comprises: predicting resource usage of the at least some devices of the plurality of edge devices (see Guim ¶ ¶ [0055-0056] “. . . FIG. 6 illustrates a scenario 600 for a deadline-based allocation of edge computing resources. Specifically, the scenario 600 depicts an architecture which handles priority-based usage due to demand over time. The scenario 600 depicts a use case in which an edge device transitions from consuming a first set of services 650, at a first time (T=0) 630 with the use of the first base station 670 (BS0), to consuming a second set of services 660, at a second time (T=1) 631 in connection with use of the second base station 680 (BS1). In this scenario, the computing resources of the base stations 670, 680 coordinate to predict a deadline in which the computing resources need to be migrated from a first location (base station 670) to a second location (base station 680). This transition and deadline results in a type of built-in service level, as migration of services and adaptation of resources (to support all ongoing services) occurs automatically. In essence, a deadline for use and continuation of a particular resource (exposed through a service) at another location becomes a characteristic of an SLA. . . .”); and
determining the first edge device and the second edge device based on the resource usage prediction result  (see Guim ¶ [0062] “ . . . the migration function may be triggered or adapted with a combination of prediction-based and deadline driven functions (e.g., using a combination of deadline-driven processing with the prediction-based techniques in FIGS. 3-5). This combination can be used in scenarios where there is a high likelihood, produced from the prediction, that the edge device will travel to a particular location, and there is a known deadline (X amount of time) to ensure that the service is set up. . .”).
In regard to claim 7, the combination of Guim and Argawal teaches wherein selecting the cluster further comprises: determining network connectivity between the first edge device and the second edge device (see Argawal Fig. 4, ¶ [0069] “. . . FIG. 4 is a diagram illustrating exemplary methodology 400 for the dynamic placement of applications in a cellular network mobile cloud, such as that shown in FIG. 1. As provided above, user requests are received by the edge servers in the network. Based on these requests, in step 402, models of the cellular network, user mobility patterns in the cellular network, and a profile of the requested application(s) are obtained. Each of these models will be described in detail below. In general however, the cellular network model provides an overall structure of the network that can change over time. Use of a network model permits the present techniques to take into consideration the unique tree-like topology of different cellular networks. The user mobility patterns model allows for the analysis of users' movements in the network and thus permits prediction of factors such as through which edge servers a user will access the network, and when, connection time and response time requirements . . .”).
The motivation to combine Argawal with Guim is described for the rejection of claim 1 and is incorporated herein.  Additionally, Argawal provides analysis of network connectivity necessary to determine to what edge device an application should be migrated to.
In regard to claim 15, the combination of Guim and Argawal teaches a non-transitory computer readable recording medium storing a computer program for causing a computer (see Guim ¶ [0162-0163] “ . . . the instructions 2082 provided via the memory 2054, the storage 2058, or the processor 2052 may be embodied as a non-transitory, machine readable medium 2060 including code to direct the processor 2052 to perform electronic operations in the IoT device 2050. The processor 2052 may access the non-transitory, machine readable medium 2060 over the interconnect 2056 . . . a machine-readable medium also includes any tangible medium that is capable of storing, encoding or carrying instructions for execution by a machine and that cause the machine to perform any one or more of the methodologies of the present disclosure or that is capable of storing, encoding or carrying data structures utilized by or associated with such instructions. . .”)  to perform the method of claim 1 (see Guim – Fig.1, Fig. 15. Fig. 19 ¶ [0020] ¶ [0030] ¶ [0061] ¶¶ [0096-0098], ¶ [0100] ¶ [0107] ¶ [0140]; see Argawal – Fig. 7,  ¶ [0091]).
The motivation to combine Argawal with Guim is described for the rejection of claim 1 and is incorporated herein.
In regard to claim 16, Guim teaches an edge computing system (see ¶ [0001] “. . . Embodiments described herein generally relate to edge computing and related distributed computing environments, and in particular, to an edge computing architecture configured to support the transition and migration of services and resources in mobile settings. . .”) comprising: a plurality of edge devices including a managing device (see Fig. 1, ¶ [0032] “. . . FIG. 1 illustrates devices and network entities in a multi-access communications environment, applicable to the present QoS management techniques. FIG. 1 specifically illustrates the different layers of communication occurring within the environment, starting from endpoint sensors or things 110 (e.g., operating in an IoT network topology); increasing in sophistication to gateways (e.g., vehicles) or intermediate nodes 120, which facilitate the collection and processing of data from endpoints 110; increasing in processing and connectivity sophistication to , wherein the managing device among the plurality of edge devices is configured to (see Fig. 15, ¶ [0020] as described for the rejection of claim 1 and is incorporated herein): select a first edge device from among the plurality of edge devices (see ¶ [0096] “ . . . The method commences at 1510 with operations at 1510 to identify a service operated with computing resources of a first edge computing node . . .”) , the first edge device executing a first application (see ¶ [0096] “ . . . This service is operated to provide computing capabilities for a connected edge device with (or at) an identified service level. Accordingly, operations at 1520 are performed to determine the service characteristics for this operation of the service at the identified service level . . . “), the first application being a target of update (see ¶ [0097] “. . . The method continues at 1530 with operations to perform mobility pre-processing, to prepare a service at a second (or third, fourth, etc.) edge computing node, in connection with a migration condition. . .”);
 select a second edge device from among the plurality of edge devices  (see ¶ [0097] “. . this pre-processing includes proactively reserving resources for the service at a second edge computing node, prior to migration of the service, such that the resources are reserved to enable migration of the service with uninterrupted use of the reserved resources at the second edge computing device. . .”)., the second edge device being an edge device to distribute the first application (see ¶ [0098] “ . . . resources for the service are allocated at the second edge computing node, based on a deadline associated with resource usage of the service. In this scenario, the resources are pre-allocated to enable migration of the service with uninterrupted use at the second edge computing node, to enable the migration of the service based on the deadline. . .”); and 
instruct an application update (e.g. deadline), wherein the first edge device among the plurality of edge devices is configured to (see ¶ [0098] “ . . . Such pre-allocation may also include: identifying usage of the service and the resources allocated for the service at the edge computing node; identifying the deadline and constraints involved in the operation of the service, based on the usage of the service and the resources allocated for the service at the edge computing node, and based on various mobility conditions; and communicating, to the second edge computing node, data indicating the deadline and constraints, as the data indicating the deadline and constraints is used to reserve resources at the second edge computing node prior to the migration of the service. For instance, such constraints may involve a priority of execution operations for the service, as the identified usage of the service and the resources used for the service is based at least in part on predicted usage of the service by the connected edge device.  . .”):  
in response to the application update instruction, modify routing information (see ¶ [0107] as described for the rejection of claim 1 and is incorporated herein) such that a service request previously incoming to the first edge device (see ¶ [0061] as described for the rejection of claim 1 and is incorporated herein) is transmitted to the second edge device (see ¶ [0100] as described for the rejection of claim 1 and is incorporated herein), 
and wherein the second edge device among the plurality of edge devices distributes the first application in response to the application update instruction (see ¶ [0100] “ . . The coordination of automatic migration may involve identifying the resources and the capabilities required for the service operation, identify a platform configuration for the service used at the edge computing node, to accomplish the resources and the capabilities required for the service operation, and communicating the platform configuration to the second edge computing node, as the platform configuration is adapted for use with the second edge computing node. With this coordination, the service may be operated with the adapted platform configuration to achieve the relevant QoS criteria . . .”).
 and distribute a second application.  However Agrawal teaches and distribute a second application see Fig. 7, ¶ [0091] as described for the rejection of claim 1 and is incorporated herein).
The motivation to combine Agrawal with Guim is described for the rejection of claim 1 and incorporated herein. 
In regard to claim 17, the combination of Guim and Argawal teaches wherein the managing device is configured to obtain resource usage of at least some devices of the plurality of edge devices (see Guim ¶ [0038] as described for the rejection of claim 2 and is incorporated herein); and 
determine the first edge device and the second edge device based on the resource usage (see Guim Fig. 3, ¶ [0039] as described for the rejection of claim 2 and is incorporated herein).
In regard to claim 18, the combination of Guim and Argawal teaches wherein the managing device is configured to instruct adjustment of a resource allocated to any one of the at least some devices (see Guim ¶ [0092] as described for the rejection of claim 4 and is incorporated herein).
In regard to claim 19, the combination of Guim and Argawal teaches wherein the managing device is configured to: obtain resource usage prediction information of the at least some devices of the plurality of edge devices (see Guim ¶ ¶ [0055-0056] as described for the rejection of claim 5 and is incorporated herein); and determine the first edge device and the second edge device based on the prediction information (see Guim ¶ [0062] as described for the rejection of claim 5 and is incorporated herein).
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (U.S. 2019/0158606 A1; herein referred to Guim) in view of Agrawal et al.  
In regard to claim 6, the combination of Guim and Agrawal teaches wherein selecting the cluster (Guim see Fig. 19, ¶ [0140] as described for the rejection of claim 1 and is incorporated herein). 
The combination of Guim and Agrawal fails to explicitly teach further comprises: obtaining information on a software stack required by the first application and the second application; and 
obtaining information on a software stack that can be provided by the at least some devices of the plurality of edge devices.  However Gleichauf teaches further comprises: obtaining information on a software stack required by the first application and the second application (e.g. isolating programs) (see ¶ [0039] “. . . The isolated area is provided to enable data sources to be protected from one another and programs to be run in isolation, such that updates for edge nodes are not applied across all the edge nodes to which the proxy node is coupled. The isolated area may be implemented using any security mechanism for creating secure isolation that protects data sources from one another and enables programs to be runs in isolation. For example, virtual machines, containers and sandboxes are all mechanisms for implementing secure isolation. The isolated area may comprise a physical partition or a separate device. It may also comprise a virtual entity in which the various physical partitions or devices are controlled at a higher level of abstraction using a redirection layer in the hardware-firmware -software stack . . . “); and obtaining information on a software stack that can be provided by the at least some devices of the plurality of edge devices  (see ¶ [0043] “ . . .. Each isolated area, such as the virtual machines 322A, 322B, 322C. . . 322N comprise the current uncorrupted software stack of record, any new updates and any new pending data. The current software stack may include the OS, the secured application of the edge node for which the isolated area is provided, an accepted update/chain of accepted updates, and a data file including keys (or references to a secure storage where the keys are held) and historical records. The keys enable the proxy node to establish and maintain secure communications with the edge node for which the isolated area is provided . . . “).
 to perform resource management among multiple network nodes and associated resources wherein QoS migration across edge computing nodes is performed by identifying a service operated with computing resources in an edge computing system, involving computing capabilities for a connected edge device with an identified service level, identifying a mobility condition for the service, based on a change in network connectivity with the connected edge device, and performing a migration of the service to another edge computing system based on the identified mobility condition, to enable the service to be continued at the second edge computing apparatus to provide computing capabilities for the connected edge device with the identified service level, and further load a new application to the first edge apparatus, as taught by the combination of Guim and Agrawal.  Such incorporation enables a software stack to be used for obtaining information to migrate the application to the second edge device. 
In regard to claim 20, the combination of Guim and Agrawal fails to explicitly teach wherein the managing device is configured to: obtain information on a software stack that can be provided by the at least some devices of the plurality of edge devices; and determine the first edge device and the second edge device based on information on the software stack.  However Gleichauf teaches wherein the managing device is configured to: obtain information on a software stack that can be provided by the at least some devices of the plurality of edge devices (see ¶ [0039] as described for rejection of claim 6 and is incorporated herein); and determine the first edge device and the second edge device based on information on the software stack (see ¶ [0043] as described for rejection of claim 6 and is incorporated herein).
.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (U.S. 2019/0158606 A1; herein referred to Guim) in view of Agrawal et al. (U.S. 2015/0245160 A1; herein referred to as Agrawal) as applied to claims 1 – 5, 7, and 15 – 19 in further view of Spoczynski et al. (U.S. 2020/0228602 A1; herein referred to as Spoczynski).
In regard to claim 8, the combination of Guim and Agrawal teaches wherein selecting the cluster (Guim see Fig. 19, ¶ [0140] as described for the rejection of claim 1 and is incorporated herein).
The combination of Guim and Agrawal fails to explicitly teach comprises: obtaining resource usage for each container running in at least some devices of the plurality of edge devices; and 
determining, as the second edge device, an edge device executing a container capable of providing amount of resource required by the first application, wherein distributing the first application to the second edge device comprises distributing the first application to the container of the second edge device.  However Spoczynski) teaches comprises: obtaining resource usage for each container running in at least some devices of the plurality of edge devices (see ¶ [0088] “. . . Edge nodes may partition resources (memory, CPU, GPU, interrupt controller, I/O controller, memory controller, bus controller, etc.) where respective partitionings may contain a RoT capability and where fan-out and layering according to a DICE model may further be applied to Edge Nodes. Cloud computing nodes consisting of containers, FaaS engines, Servlets, servers, or other computation abstraction may be partitioned according to a DICE layering and fan-out structure to support a RoT context for each. Accordingly, the respective RoTs spanning devices 510, 522, and 540 may coordinate the establishment of a distributed trusted computing base (DTCB) such that a tenant-specific virtual trusted secure channel linking all elements end to end can be established. . .”); and determining, as the second edge device, an edge device executing a container capable of providing amount of resource required by the first application (see ¶ [0091] “. . .  Within the edge cloud, a first edge node 620 (operated by a first owner) and a second edge node 630 (operated by a second owner) respectively operate an orchestrator to coordinate the execution of various applications within the virtual edge instances offered for respective tenants. The edge nodes 630 are coordinated based on edge provisioning functions 650, while the operation of the various applications are coordinated with orchestration functions 640. Furthermore, the orchestrator may identify specific hardware features that are offered to one owner but hidden from a second owner, however offered across the ownership boundaries in order to ensure that services complete according to their SLA(s). Accordingly, the virtual edge, container orchestrator, and service/app orchestrator may provide an LSM or other security enforcement point, for node-specific resources tied to specific tenants  . . .”), wherein distributing the first application to the second edge device comprises distributing the first application to the container of the second edge device  (see Fig. 7, ¶ [0094] “. . . In the context of FIG. 7, the container manager, container orchestrator, and individual nodes may provide an LSM or other security enforcement point. However, in either of the configurations of FIG. 6 or 7, tenant isolation may be orchestrated where the resources allocated to a tenant are distinct from resources allocated to a second tenant, but edge owners cooperate to ensure resource allocations are not shared across tenant boundaries. Or, resource allocations could be isolated across tenant boundaries, as tenants could allow "use" via a subscription or transaction/contract basis. In these contexts, virtualization, containerization, enclaves and hardware partitioning schemes may be used by Edge owners to enforce tenancy . . .”).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for selecting respective physical infrastructure devices of an edge computing system to implement services requested by respective service-requesting clients, the selection based on location-related attributes and resource-related attributes of said each candidate physical infrastructure device, as taught by Spoczynski, into a system  to perform resource management among multiple network nodes and associated resources wherein QoS migration across edge computing nodes is performed by identifying a service operated with computing resources in an edge computing system, involving computing capabilities for a connected edge device with an identified service level, identifying a mobility condition for the service, based on a change in network connectivity with the connected edge device, and performing a migration of the service to another edge computing system based on the identified mobility condition, to enable the service to be continued at the second edge computing apparatus to provide computing capabilities for the connected edge device with the identified service level, and further load a new application to the first edge apparatus, as taught by the combination of Guim and Agrawal.  Such incorporation enables that virtualized applications may be migrated to different edge devices.
In regard to claim 9, the combination of Guim, Agrawal, and Spoczynski teaches wherein selecting the cluster further (Guim see Fig. 19, ¶ [0140] as described for the rejection of claim 1 and is incorporated herein) comprises: adjusting a resource allocated to any one of containers running in the at least some devices (see Spoczynski ¶ [0095] “ . . . FIGS. 8A and 8B illustrate distributed edge compute deployments, using coordinated compute functions and services in instances of an edge computing system. Within edge computing environment 810, a number of regionally located edges include container managers to coordinate the execution of services, via applications and functions on compute resources on distributed edges (thin edge instances). Within edge computing environment 820, the distributed edges (thin edge instances) are coordinated with other distributed edges having additional processing capabilities (large/medium edge instances). For instance, an application operating at a specific distributed edge instance (thin edge) may invoke GPU processing capabilities further in the edge cloud (offered by the large/medium edge instance, in the form of a GPU-as-a-service); or as another example, a client computer (client PC) may invoke processing capabilities further in the edge cloud (offered by the offered by the large/medium edge instance, in the form of cryptography-as-a-service). 
The motivation to combine Spoczynski with the combination of Guim, and Agrawal is described for the rejection of claim 8 and is incorporated herein.  Additionally, Spoczynski determines changes to resource needs for a virtualized application and adjusts the resource capabilities for the chosen edge device.  
Claims 10 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Guim Bernat et al. (U.S. 2019/0158606 A1; herein referred to Guim) in view of Agrawal et al. (U.S. 2015/0245160 A1; herein referred to as Agrawal) as applied to claims 1 – 5, 7, and 15 – 19 in further view of Crowder (U.S. 2021/0281472 A1; herein referred to as Crowder). 
In regard to claim 10, the combination of Guim and Argawal teaches further comprising:
after replacing the first application running in the first edge device with a second application  (see Argawal Fig. 7, ¶ [0091] as described for the rejection of claim 1 and is incorporated herein), modifying the routing information such that the service request transmitted to the second edge device is also transmitted to the first edge device (see Argawal ¶ [0132] “ . . . if (contrary to above) it is determined in step 1002 that the application A is not already active at the edge, then as described in detail below that triggers an evaluation process as to whether the application A should replace an existing application (e.g., application B) already running at the edge (and if the determination is made that the replacement should not be instituted then the application A is directly routed to the edge). . . .”). 
The combination of Guim and Argawal fails to explicitly teach and testing the second application distributed to the first edge device. However Crowder teaches and testing the second application distributed to the first edge device (see ¶ [0042] “. . . Each processor 131a . . . 131n may be configured to implicitly test the stimuli that are listed in the suspect list by respectively acting upon 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for testing an application in an edge device using an input stimulus, as taught by Crowder,  into a system and method to perform resource management among multiple network nodes and associated resources wherein QoS migration across edge computing nodes is performed by identifying a service operated with computing resources in an edge computing system, involving computing capabilities for a connected edge device with an identified service level, identifying a mobility condition for the service, based on a change in network connectivity with the connected edge device, and performing a migration of the service to another edge computing system based on the identified mobility condition, to enable the service to be continued at the second edge computing apparatus to provide computing capabilities for the connected edge device with the identified service level, and further load a new application to the first edge apparatus, as taught by the combination of Guim and Agrawal.  Such incorporation enables a process to test an application when it migrates to a new edge device.
In regard to claim 11, the combination of Guim, Agrawal, and Crowder teaches wherein testing the second application comprises comparing a result of execution by the second application in the first edge device with a result of execution by the first application in the first edge device (see Crowder ¶ [0042] “. . . if a given stimulus includes a command to change configuration, then processor 131a . . . 131n makes that configuration change. For stimuli that are non-faulty, processor 131a . . . 131n successfully acts upon that stimulus (e.g., successfully takes the action or makes the configuration change), and as such the stimulus is safe to distribute to one or more downstream nodes, e.g., to a respective edge node 140a . . . 140n. Responsive to such successful action of processor 131a . . . 131n 
The motivation to combine Crowder with the combination of Guim and Agrawal is described for the rejection of claim 10.  Additionally, Crowder enables the test to be replicated across multiple edge devices.
In regard to claim 12, the combination of Guim, Agrawal, and Crowder teaches wherein testing the second application comprises comparing a result of execution result by the second application in the first edge device with a result of execution by the first application in the second edge device (see Crowder ¶ [0046] “. . . note that edge nodes 140a . . . 140n may be configured similarly as nodes 130a . . . 130n with regards to fault containment, e.g., respectively may include a processor configured similarly as processor 131a . . . 131n and storage device configured similarly as storage 132a . . . 132n to store a suspect list . . .”).
The motivation to combine Crowder with the combination of Guim and Agrawal is described for the rejection of claim 10.  Additionally, Crowder enables the test to be replicated across multiple edge devices
In regard to claim 13, the combination of Guim, Agrawal, and Crowder teaches wherein testing the second application comprises: based on a determination that the second application distributed to the first edge device operates normally (see Crowder ¶ [0050] “ . . . the processor of a tier 2 node 330a . . . 330n may make non-faulty stimuli available (e.g., via push or pull) to the edge nodes 340a . . . 340n to which that tier 2 node is coupled, responsive to that tier 2 node having successfully acted upon , restoring the routing information such that the service request transmitted to the second edge device is transmitted to the first edge device (see Agrawal ¶ [0082] “. . . Based on the cost computation, the request routing module will (as described in detail below) make the decision to either service the request at the edge servers or at the core. An application state module (labeled "App states") will maintain a current status of the applications being run at the edge, and those run at the core. A database of application images (labeled "App images") is preferably maintained which can be accessed by the application state module that catalogues those applications being run at the edge or at the core. . .”).
The motivation to combine the references Guim, Agrawal, and Crowder are described for claims 1 and 10 and are incorporated herein.
In regard to claim 14, the combination of Guim, Agrawal, and Crowder teaches wherein testing the second application comprises: based on a determination that the second application distributed to the first edge device operates abnormally (see Guim ¶ [0059] “. . . The use of deadline-driven resource allocation may also consider allocation in scenarios where a deadline is not (or cannot) be met such as when transitioning to another edge computing resource that is not able to fully allocate resources (e.g., being unable to process or receive all data required, unable to spin up enough VMs, etc.). In incomplete or partial failure scenarios, fallback provisions may be established to enable a service to be continued for a certain amount of time at the originating computing node, such as using a higher QoS communication link with inter-tower communications. Individual base stations, for instance, , rolling back the first edge computing device to execute the first application (see Crowder ¶ [0052] “. . . responsive to a crash caused by acting upon the faulty stimulus, making the faulty stimulus unavailable to the plurality of downstream nodes. For example, based upon the faulty stimulus causing the software application of tier 1 node 330a . . . 330n or tier 2 node 340a . . . 340n to crash, such stimulus is not safe for distribution to downstream nodes and the crash makes the stimulus unavailable (e.g., as a push or pull) to the downstream nodes . . .”).
The motivation to combine the references Guim, Agrawal, and Crowder are described for claims 1 and 10 and are incorporated herein.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444